DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 06/27/2022.
Allowable Subject Matter
Claims 1-3, 9-17, 19, 21, and 23 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a high voltage semiconductor device comprising a semiconductor isolation region between a power semiconductor device portion and a temperature sensing device portion to provide an isolation in vertical direction, and    d    
 Atty. Dkt. No. C64-030012 US PCTone or more isolation trenches extending from a surface to an inner portion of the high voltage semiconductor device to provide an isolation in lateral direction between the power semiconductor device portion and the temperature sensing device portion, wherein a depth of the semiconductor isolation region is more than a depth of the one or more isolation trenches in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest a method of manufacturing  a high voltage semiconductor device comprising a semiconductor isolation region between a power semiconductor device portion and a temperature sensing device portion to provide an isolation in vertical direction, and    d    
 Atty. Dkt. No. C64-030012 US PCTone or more isolation trenches extending from a surface to an inner portion of the high voltage semiconductor device to provide an isolation in lateral direction between the power semiconductor device portion and the temperature sensing device portion, wherein a depth of the semiconductor isolation region is more than a depth of the one or more trenches in combinations with other claim limitations as required by claim 23.
The dependent claims 2, 3, 9-17, 19, and 21 are allowable by virtue of the dependence upon the claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891